Citation Nr: 0329544	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-09 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for left L5 
radiculopathy and lumbar myositis, currently rated at 40 
percent.

2.  Entitlement to service connection for a bilateral lower 
extremity disability as secondary to the service-connected 
lumbar spine disability.

3.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another person 
due to service-connected disability.

4.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder as secondary to the service-
connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran had honorable service with the Army National 
Guard, including several periods of active duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico.  The issue of whether 
the veteran has submitted new and material evidence to reopen 
his claim of entitlement to service connection for an 
acquired psychiatric disorder will be considered in this 
decision.  The remainder of the issues will be addressed in 
the remand appended to this decision.




FINDINGS OF FACT

1.  By decision dated in July 1997, the RO found that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  The evidence associated with the claims file subsequent 
to the July 1997 denial bears directly and substantially upon 
the specific matter under consideration and must be 
considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1997 decision denying entitlement to 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2002).

2.  The evidence received since the July 1997 denial is new 
and material, and the requirements to reopen the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder have been met.  38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that statutory 
and regulatory changes have been made pertaining to the 
definition of new and material evidence.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  However, these provisions are applicable 
only to claims filed on or after August 29, 2001.  Therefore, 
as the veteran's claim was filed prior to that date, the 
Board will not address those statutory and regulatory changes 
in this decision.

The veteran believes that his acquired psychiatric disorder 
is due to his service-connected lumbar spine disability.  The 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder was previously considered and 
denied by the RO.  The RO initially denied service connection 
in a May 1970 rating decision and subsequent rating decisions 
have upheld this denial.  In July 1997, the RO found that the 
veteran had failed to submit new and material evidence to 
reopen his claim and the veteran did not complete a 
substantive appeal of that decision.  

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a) (2002).  First, the Board 
must determine whether the evidence submitted since the prior 
decision is new and material, which will be discussed below.  
If "the Board finds that no such evidence has been offered, 
that is where the analysis must end."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If new and material evidence has 
been presented, the claim is reopened and it must be 
determined whether VA's duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  If so, the Board may evaluate 
the merits of the claim.  See Winters v. West, 12 Vet. App. 
203, 206-7 (1999); Winters v. Gober, rev'd on other grounds, 
219 F.3d 1375, 1378 (Fed. Cir. 2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2002); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Prior to the July 1997 denial, the RO had found that the 
preponderance of the evidence was against a finding that the 
veteran's current psychiatric disorder was related to his 
service-connected lumbar spine disability.  However, since 
the July 1997 denial, the veteran has submitted several 
statements that relate his psychiatric disorder to his 
service-connected low back disability.  Specifically, these 
statements include medical opinions submitted in February 
2001 and April 2002.

Based upon the above facts, the Board finds that the evidence 
submitted since the RO's last final denial is new and 
material in that it bears directly and substantially upon the 
specific matter under consideration and must be considered to 
decide fairly the merits of the claim.  Specifically, the 
Board finds that the pertinent medical opinions relate the 
veteran's current psychiatric disorder to his service-
connected disability; therefore, the veteran's claim should 
be decided on its merits with full consideration of all 
medical opinions.  Accordingly, the claim is reopened and, to 
that extent, the appeal is granted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.


REMAND

Having reopened the veteran's claim, the Board must now 
determine whether it may be reviewed on the merits.  In this 
regard, the Board finds that additional notification and 
development is required in order to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  The VCAA became law in 
November 2000 and applies to all pending claims for VA 
benefits, and redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C.A. § 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

In the present case, the RO sent the veteran a letter 
concerning the provisions of the VCAA in March 2001.  This 
letter addressed the veteran's claims for an increased 
evaluation for his lumbar spine disability and entitlement to 
TDIU.  Apparently, the veteran was never provided VCAA 
letters in regard to the remainder of his claims.  In 
addition, the March 2001 letter informed the veteran that he 
must submit evidence within 60 days.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30 day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30 day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

In addition, the Board observes that the schedular criteria 
for rating disabilities of the lumbar spine have been revised 
during the pendency of this appeal.  However, the relevant 
documents in the claims file do not reflect that these 
criteria were applied in the evaluation of the veteran's low 
back disability.  The record also does not contain an 
orthopedic examination consistent with the requirements of 38 
C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  

As to the veteran's claims for service connection for a 
psychiatric disorder and a bilateral lower extremity 
disability, the record contains no VA medical examination or 
opinion concerning the nature or etiology of these claimed 
disabilities.  The veteran's claims for TDIU and aid and 
attendance benefits may not be determined at this time, as 
such awards are dependent upon the rating of the veteran's 
service-connected disabilities.  Finally, the Board observes 
that certain evidence in the claims file, including a March 
2002 note from Carlos M. Morales Pagan, M.D., is written in 
Spanish.  All evidence relevant to the veteran's claims must 
be translated into English.  

This matter is remanded for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the 
RO must notify the veteran of evidence 
and information necessary to substantiate 
his claims and inform him whether he or 
VA bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  The RO should obtain all relevant 
private and VA treatment records not 
previously associated with the claims 
file.  All relevant evidence from the 
date of the veteran's claims to the 
present must be written or translated 
into English.

4.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the level of functional 
impairment attributable to his service-
connected lumbar spine disability.  The 
examiner is requested to review all 
pertinent records associated with the 
claim.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail.  The examiner should 
fully evaluate the functional impairment 
due to the veteran's lumbar spine 
disability, including impairment due to 
pain, weakened movement, and flare-ups.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  
The opinion should be supported by a 
complete medical rationale and should 
identify the relevant facts relied upon.

5.  The RO should schedule the veteran 
for the appropriate VA specialty 
examinations to ascertain the nature and 
etiology of his claimed bilateral lower 
extremity disability and psychiatric 
disorder.  The examiners are requested to 
review all pertinent records associated 
with the claims.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiners should be 
accomplished.  The examiners are 
requested to report complaints and 
clinical findings in detail.  
Specifically, the examiners should opine 
whether it is at least as likely as not 
that any current bilateral lower 
extremity disability or psychiatric 
disorder is related to the veteran's 
service-connected lumbar spine 
disability.  The opinions should be 
supported by complete medical rationales 
and should identify the relevant facts 
relied upon.

6.  Then, the RO should readjudicate the 
issues on appeal.  The RO should remain 
cognizant of all regulatory changes in 
the applicable rating criteria.  If 
appropriate, the RO should obtain VA 
medical opinions as to whether the 
veteran requires the aid and assistance 
of another person or has been rendered 
unemployable solely due to service-
connected disabilities.  

7.  If the benefits sought on appeal are 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case.  That 
document should include notice of all 
relevant actions taken on the claims for 
benefits, a summary of the evidence 
pertinent to the issues on appeal, and 
the applicable law and regulations.  
After the appropriate period of time in 
which to respond has been provided, the 
case should be returned to the Board for 
further review.


The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



